Citation Nr: 1541772	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-04 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for arthritis of the entire body other than the feet.

3.  Entitlement to service connection for a left foot condition, to include arthritis.

4.  Entitlement to service connection for a right foot condition, to include arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran has submitted additional evidence since the most recent statement of the case along with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  Therefore, the Board may properly consider such newly received evidence.  38 C.F.R. § 20.1304(c).  

While the Veteran has reported arthritis in his feet as well as other parts of his body, his claim for full body arthritis was received after his claim for a bilateral foot condition.  The Veteran has also proffered statements suggesting a different pathology for his feet than the other locations of his arthritis.  As such, the issues have been recharacterized as listed on the title page. 

The issues of service connection for left and right foot conditions, to include arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam.

2.  The Veteran's diabetes mellitus, type II was not present during service or for many years thereafter and is not otherwise etiologically related to service.

3.  The Veteran's arthritis of the elbows, back, knees and ankles was not present during service or for many years thereafter and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
 
2.  The criteria for service connection for arthritis of the entire body other than the feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice should be provided prior to the initial unfavorable decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate such a claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  August 2009 and December 2009 letters, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, private treatment records, and Social Security Administration (SSA) disability records have been obtained and considered.  The Veteran has not identified any outstanding records that VA has not made reasonable efforts to obtain.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board has deemed a medical examination unnecessary in this case for the claims of diabetes mellitus and arthritis of the entire body other than feet.  The Board concludes an examination is not needed for the aforementioned claims because there is no evidence of an in-service injury or event besides the Veteran's own statements.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that " 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  As will be discussed below, there is no evidence, nor does the Veteran assert, that he served in Vietnam or any other area where exposure to herbicides is presumed.  Moreover, he has not identified a specific injury or event that he believes led to his diagnoses.  Because neither the Veteran nor the evidence of record identifies an in-service injury or event, and his diabetes and arthritis other than the feet were not diagnosed until many years after his separation from service, a remand for a VA examination is not necessary for either claim.

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Additionally, where a veteran served ninety days or more of active service, and certain "chronic diseases", such as arthritis or diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" following service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  However, if the condition noted during service is not among those identified as presumptively chronic, then a showing of "continuity of symptoms" after service is generally required for service connection.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

III.  Analysis

1.  Diabetes Mellitus

The Veteran has been diagnosed with diabetes mellitus, type II, since approximately 1996 or 1997.  He maintains that the condition is due to service.

Service treatment records do not show any complaints, diagnosis or treatment of diabetes mellitus during service.

The Veteran does not report complaints, diagnosis or treatment for diabetes mellitus prior to 1996, approximately 29 years after his separation from service. 

As there is no evidence that the Veteran's diabetes mellitus manifested during service or within a year of separation, or that the condition has been chronic and continuous since then, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307.

Additionally, the possibility that the Veteran's diabetes mellitus could have been due to herbicide exposure has been considered, however there is no indication from the Veteran or the record that he ever served in the Republic of Vietnam or was otherwise exposed to Agent Orange or other listed herbicides during service.  In his notice of disagreement, the Veteran stated that the closest he came to Agent Orange was the 22 months he spent in Japan.  However, Japan is not a location that VA has determined that presumptive service connection should be allowed.  Thus, there is no basis for presumptive service connection based on exposure to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

VA treatment records and private treatment records do not contain medical evidence suggesting a link between the Veteran's diabetes mellitus and service.  Diabetes mellitus is not a condition capable of lay observation and therefore the Veteran's opinion concerning its etiology is not probative.  Accordingly, service connection must be denied.  

2.  Arthritis of the Body other than Feet

The Veteran was diagnosed with arthritis of the elbows in 2001, arthritis of the spine in 2003, arthritis of the ankles in 2008,and arthritis of the hips in 2013.  He maintains that the arthritis is related to service. 

Service treatment records do not contain complaints, diagnosis or treatment for arthritis or any injuries or illnesses affecting the Veteran's elbows, spine, hips or ankles. 

July 1999 private treatment records show the Veteran reporting a history of nonspecific arthritis, more than 30 years after his separation from service. 

Private treatment records and VA treatment records do not allude to any chronic arthritic condition manifesting prior to 1999 and they also do not suggest a possible nexus between the Veteran's current condition and any event, injury or illness during service.  

While the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of arthritis.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his arthritis to service, he is not considered medically qualified to address such a complex question.

The evidence does not show that the Veteran's arthritis of the elbows, spine, hips, and ankles manifested during service or within a year of separation, or has been chronic and continuous since separation.  Also, there is no medical evidence of record suggesting a possible connection between the Veteran's diagnosed elbow, hip, spine or ankle arthritis and service.  As such, the preponderance of the evidence is against a finding that the Veteran's current arthritic condition is related to service. Accordingly, service connection for arthritis of the entire body, other than the feet, is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309. 


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for arthritis of the entire body, other than the feet, is denied.



REMAND

The Veteran has been diagnosed with arthritis in both feet and he maintains that the condition is resultant from service.  The Veteran noted having experienced foot trouble on his report of medical history at separation from service.  His separation examination noted right foot callouses.  The Veteran maintains that he began experiencing bilateral foot pain within a month or two of separation and that he saw a VA doctor shortly after separation who told him that the pain in his feet may have been early arthritis.  The Veteran has also been noted to have calcaneal heel spurs, bunions, pes planus, hallus valgus and diabetic peripheral neuropathy.  As such, an examination is necessary in order to determine whether the Veteran's bilateral foot arthritis, or any other foot condition noted on examination, initially manifested during active duty or is otherwise etiologically related to service.  38 C.F.R. § 3.159(c)(4); see Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 
Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service foot symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Then schedule the Veteran for an examination by an appropriate VA medical professional in order to ascertain the Veteran's current left and right foot condition and to determine whether it is at least as likely as not that the any such condition is related to or had its onset during service.  

The examiner should review the Veteran's claims file, conduct any necessary testing, and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

3.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


